DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has canceled Claim 9 which was objected to under 35 CFR 1.75 as being a duplicate of Claim 8. Therefore, the examiner has withdrawn this objection.
	
	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
	Applicant argues:
	1) The primary reference prior art, Manabe ((US 2007/0085238) used in the rejection under 35 U.S.C. § 103 does not disclose the claim 1 limitation of plate members. This is incorrect. The mold clamping mechanisms – 20 of Manabe are cylindrical members – not plate members. These cylinders have a primary piston – 22 slidable in a cylinder unit – 21 and a secondary piston – 24 slidable on a ring guide – 25 fixed to the primary piston See Figure 3(1) below. (Applicant Arguments/Remarks p. 9). 


    PNG
    media_image1.png
    286
    471
    media_image1.png
    Greyscale

	Examiner answers:
	Applicant has not provided a structure equivalent to the limitation of a “plate member” nor is the term referenced in the drawings Since a dictionary  definition defines “plate” as “a smooth flat thin piece of material” (Merriam-Webster On-line dictionaryhttps://www.merriam-webster.com/dictionary/plate),  Examiner considers that the limitation of a mold clamping mechanism comprises a plate member – 12 (paragraph [0018] connecting means see Fig. 1 above) disposed parallel to the stationary platen and is supported by the base so as to be freely movable in an axial direction is met by the structure – movable mold – 5. Note: This movable mold – 5 is supported by the movable platen – 4, while the stationary mold – 3 is supported by the stationary platen – 2  (See Fig. 2). 


    PNG
    media_image2.png
    945
    998
    media_image2.png
    Greyscale

Applicant argues:
	2)   Manabe is stated as disclosing a movable platen – 4 spaced apart from the mold clamping mechanism – 20 with the mold clamping cylinder axial to the movable platen with space – S in between. This is incorrect. In Manabe each mold clamping mechanism – 20 is housed in a cylindrical hole – 8 in the movable platen and mold clamping mechanism is not spaced apart from the movable platen in the axial direction. Instead the movable platen – 4 almost entirely overlaps the mold clamping mechanisms – 20 in the axial direction (Applicant Arguments/Remarks pp. 9-10)..
	Examiner answers:
	Examiner broadly interprets Manabe’s Fig. 2 to include the mold clamping mechanism comprising the movable platen – 4  and movable plate (movable mold – 5) along with the stationary mold – 3. As such, the mold clamping mechanism – 20  is spaced apart from the movable platen ( while the movable platen – 4 does partially enclose the mold clamping mechanism – 20, even when the mold clamping mechanism is engaged through the split nut, however, there is a space whereby the mold clamping mechanism is spaced apart from the movable platen (Fig. 1 paragraph [0020] the movable platen – 4 is able to move a little toward the stationary platen – 2 side) See Figs. 1 & 2 below: 
[AltContent: arrow][AltContent: oval]
    PNG
    media_image3.png
    953
    972
    media_image3.png
    Greyscale
                      
    PNG
    media_image4.png
    686
    822
    media_image4.png
    Greyscale


	Applicant argues:
	3) Manabe purportedly teaches a strong-force mold opening mechanism that opens the molds at an initial stage of mold opening and that is connected to, and extends across the mechanism. This is incorrect and there is no such teaching in the reference. No structure corresponding to the claimed strong-force mold opening mechanism is described. Manabe refers to the final stage of mold clamping not the initial stage of mold opening (Applicant Arguments/Remarks pp. 10-11).
	Examiner answers:It appears to examiner that paragraph [0030] teaches that a strong force opening mechanism is present during initial mold opening that is stronger than the force during the final stage of mold clamping (paragraph [0030] the mold release stroke is a value obtained by adding the piston stroke δ1 at time of mold contact and...clamping  i.e. δ1 + δ2 ...considerably larger than the piston stroke δ1 at the time of mold contact and clamping...).  Moreover, within this context, the term “strong” in claim 1 is a relative term The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

	
Applicant argues:
	4) It would not have been obvious to have combined Manabe with the secondary reference, Murata (US 2017/0057143) as to adding the control unit of Murata to the mechanism as disclosed to Manabe.  The  rejection does not identify which one Murata’s mechanism is being relied upon in the rejection and what modification are being made. Instead, Murata discloses in its mold clamping apparatus that all of the cylinders have a single piston and two oil passages and serve a different function. 
	Moreover, a comparison of the flow charts with the sequence of steps require to operate Manabe’s mold clamping apparatus is not applicable to control Murabe’s mold clamping apparatus . Manabe’s  apparatus is a complicated configuration that Murata purposefully avoids.
	Therefore, if Manabe were to include a control unit as disclosed by Murata, Manabe’s apparatus would no longer function as intended and would render the apparatus unsuitable for its intended purpose and one with ordinary skill in the art would not have been motivated to make the proposed modification (Applicant Arguments/Remarks pp. 11-13).
	Examiner answers:
In response to applicant's argument that the addition of Murata's control unit to Manabe's apparatus would render the apparatus unsuitable for its intended purpose , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	
	Examiner maintains that it would have been obvious to combine the control unit of Murata and add/combine it with the mechanisms of Manabe because:[From previous Final rejection office action dated March 23, 2022 (pp. 6-7)] having a common control unit that controls both the mold opening and closing as well as the mold clamping mechanisms unlike previous prior art where the operation of a mold opening/cling actuator is provided separately from a mold clamping mechanism (paragraph [0002]) will allow them to work together so that the forceful mold opening mechanism has a greater axial force than the mold opening and closing mechanism for articles that are larger in size (paragraph [0003]) based on mold thickness adjustment, boosting the mold opening force in the initial stage of the mold opening process while suppressing any cost increase (paragraph [0010]).

	Applicant argues:
	5) Applicant submits that the only basis for modifying Manabe in view of Murata is applicant’s own disclosure . Such hindsighted rejections are improper (Applicant Arguments/Remarks pp. 13-14).
	Examiner answers:
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	One with ordinary skill in the art would combine these references before the effective filing date of the invention because, [From previous Final rejection office action dated March 23, 2022 (p. 7)] this would form a mold clamping apparatus provided with a strong-force mold opening mechanism and having a stationary and movable platen with a mold clamping mechanism supported by a base, in parallel with the stationary platen, so as to be freely movable such that the forceful mold opening mechanism is provided across the movable platen and the mold clamping mechanism provided with a half nut and a tie bar with a circumferential groove to be meshed with the half nut so as to have a greater axial force than the mold  opening and closing mechanism (in addition to the shortening of the stroke compared to the mold opening and closing mechanism), as disclosed by Manabe,
and whereby the control unit controls the opening and closing of the half nut, the forceful mold opening mechanism and the position of the half nut such that it is synchronized with the circumferential groove by the forceful mold opening mechanism, as disclosed by Murata.


	Applicant argues:
	6) Aside from its dependency on Claim 1, dependent claim 5 is separately patentable on its own merits. The limitation of Claim 5 requires the strong-force mold opening mechanism comprises an electric motor for rotationally driving a ball screw, and a brake for braking the electric motor. 
	Applicant states that because the secondary reference Kato (JP4883642B2) discloses a servo motor affixed to a stationary platen and ball nut threadedly engaged with the ball screw affixed to the movable platen, they constitute a conventional mold opening and closing mechanism which moves the movable platen toward and away from the stationary platen paragraph [0009]). 
	Therefore, these elements do not comprise a strong-force mold opening mechanism as stated in the rejection. Instead this strong-force mold opening mechanism uses maximum oil pressure output by a variable displacement pump  to urge the mold clamping piston and half nut in the opening direction whereby a strong mold opening is performed. (Applicant Arguments/Remarks pp.14-15).
	Examiner answers:
	Here as in argument 4) above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Paragraph [0009] of Kato discloses that the electric motor and brake are connected to one of the mold clamping mechanism and the movable platen and the ball screw with nut is connected to the other of the mold clamping mechanism and the movable platen. Here the motor and brake are connected to the mold clamping mechanism – servomotor- 7 fixed to the fixed board – 2 (Mold clamping device – 1 includes...fixed mold – 3 attached to a fixed board – 2 by a servomotor – 7 fixed to the fixed board – 2) while the balls screw and nut is connected to the movable platen (Mold clamping device – 1 includes....ball screw – 8 drives a movable mold – 4 attached to a movable board – 5). 
	Examiner maintains that this prior art, Kato, would meet Claim 5 by the teaching and suggestion that an electric motor and brake are connected to a mold clamping mechanism by means of a fixed mold and the ball screw with nut would be connected to the movable platen.
	 This would be advantageous because this allows the mold to close and move so as to match the fixed mold with the movable mold when they are close contact with each other (paragraph [0009]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712